DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US PG Pub 2005/0232319 A1).
Regarding claim 1, Mason discloses an optical device (FIG. 3) comprising: 
a radio frequency (RF) signal source (310) configured to provide an RF signal electrically; 

a second diode (304) configured to share an N region of the first diode (306/304 have a common cathode or shared N region, FIG. 3), be serially connected to the first diode (FIG. 3), and have a P region connected to a ground (via 319) to operate as a capacitor (319) for series push-pull operation with the first diode (a push-pull operation is implicitly taught by the structure as shown in FIG. 3); and 
a resistor (302) connected between the N region and the ground.
Mason does not disclose driving the first diode in response to the RF signal.
Finzi discloses an electroabsorption modulated laser (FIG. 3) comprising a laser diode (304) integrated with a modulator diode (301), wherein a laser DC bias and a radio frequency signal source for providing a RF modulation signal to drive both the laser diode and the electro-absorption modulator (FIG. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the RF signal source of Mason with simultaneously driving the LD and the EAM as taught by Finzi in order to obtain a desired high frequency modulated output.
Regarding claim 2, Mason, as modified, discloses when the first diode operates as the LD, the RF signal is provided as a current signal (FIG. 3 of Finzi).
 Regarding claim 3, Mason discloses a direct current (DC) current bias (308) connected to at least one of the P region and the N region of the first diode.

Claims 1, 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MOTO (US PG Pub 2013/0016745 A1) in view of Finzi et al. (US PG Pub 2007/0237193 A1) (08/05/19 IDS).
Regarding claim 1, MOTO discloses an optical device (FIGS. 2 and 4) comprising: 
a drive signal source configured to provide a drive signal (FIG. 4);
a first diode (5, wherein 5 is an electro-absorption modulator) configured to operate as a laser diode (LD) or an electro-absorption modulator (EAM) in response to the drive signal; 
a second diode (3) configured to share an N region of the first diode (5/3 have a common cathode ComC, FIG. 2), be serially connected to the first diode (FIG. 4), and have a P region connected to a ground (an anode or a P region of 3 is connected to ground via 39, FIG. 4) to operate as a capacitor (39) for series push-pull operation with the first diode (a push-pull operation is implicitly taught by the structure as shown in FIG. 4); and 
a resistor (19) connected between the N region and the ground (19 is connected between the ComC or shared N region and the ground, FIG. 2).
MOTO does not explicitly disclose a radio frequency (RF) signal source configured to provide an RF signal electrically.
Finzi discloses an electroabsorption modulated laser (FIG. 3) comprising a laser diode (304) integrated with a modulator diode (301), wherein a laser DC bias and a radio frequency signal source for providing a RF modulation signal to drive both the laser diode and the electro-absorption modulator (FIG. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive signal source of MOTO with a RF signal source for providing a RF signal electrically as taught by Finzi in order to obtain a desired high frequency modulated output.
Regarding claim 4, MOTO, as modified, discloses when the first diode operates as the EAM, the RF signal is provided as a voltage signal (FIG. 3 of Finzi).
Regarding claim 5, MOTO discloses a DC voltage bias (Vcc, FIG. 4) applied to at least one of the P region and the N region of the first diode, and substrate regions of the first and second diodes.
Regarding claim 13, MOTO discloses an inductor (45, FIG. 4) connected to the resistor and the ground.

Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mason or MOTO and Finzi et al. as applied to claim 1 above, and further in view of Shimamura et al. (US PG Pub 2007/0127534 A1).
Regarding claim 6, the combination has disclosed the optical device outlined in the rejection to claim 1 above except the first diode comprises a first waveguide activated by the RF signal, and the second diode comprises a second waveguide having an identical structure to the first diode. Shimamura in FIGS. 2A-2B discloses the first diode (20EAM) comprises a first waveguide (12-14) activated by the RF signal (previously taught by Finzi), and the second diode (20LD) comprises a second waveguide (12-14) having an identical structure to the first diode (the 20EAM and 20LD have an identical structure, FIG. 2B). It would have been obvious to one having ordinary 
Regarding claim 7, the combination, as modified, discloses the first waveguide and the second waveguide are optically separated, and incidence of the light, which is output from the first waveguide, to the second waveguide is prevented (the first and second waveguide are configured to be parallel in which the first waveguide and the second waveguide are not optically coupled, FIG. 2A of Shimamura).
Regarding claim 11, the combination, as modified, discloses a waveguide length, a waveguide width, a waveguide height, a doping concentration, and a number of quantum wells of the first waveguide are the same as those of the second waveguide (FIG. 2B of Shimamura).
Regarding claim 12, the combination, as modified, discloses each of the first waveguide and the second waveguide is provided in a ridge structure (FIG. 2A of Shimamura).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mason or MOTO and Finzi et al. as applied to claim 1 above, and further in view of Blauvelt et al. (US PG Pub 2016/0248223 A1).
Regarding claim 6, the combination has disclosed the optical device outlined in the rejection to claim 1 above except the first diode comprises a first waveguide activated by the RF signal, and the second diode comprises a second waveguide 
Regarding claim 8, the combination, as modified, discloses the first waveguide and the second waveguide are optically connected, and the light, which is output from the first waveguide, is incident to the second waveguide (COMMON OPTICAL WAVEGUIDE, FIG. 3 of Blauvelt).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mason or MOTO, Finzi et al. and Blauvelt et al. as applied to claim 8 above, and further in view of Raring (US Patent 8,805,134 B1).
Regarding claims 9 and 10, the combination has disclosed the optical device outlined in the rejection to claim 8 above except the first waveguide and the second waveguide are provided in parallel, and a curved waveguide is further comprised so as to transfer the light, which is output from the first waveguide, to the second waveguide, or the first waveguide and the second waveguide are provided in parallel, and at least one of following components is further comprised to transfer the light, which is output 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828